COURT OF APPEALS
                                      SECOND DISTRICT OF TEXAS
                                                   FORT WORTH
                                        NO.
2-06-078-CV
 
IN RE CHRISTOPHER T. BUTTS                                                 RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM OPINION[1]
                                              ------------




The court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied.  Relator contends in his
petition that the trial court has failed or refused to rule on his pending
motion to amend the judgment nunc pro tunc. 
But the certificate of service on the copy of that motion attached to
the petition for writ of mandamus indicates that the motion was served only on
the Tarrant County District Attorney=s Office.  In
addition, the trial court and trial court clerk confirm that they have not
received an original or copy of such a motion. 
Thus, it appears that relator has neither served the trial court with
the motion, nor presented it to, nor requested that it be presented to, the
trial court.  See Tex. R. App. P. 9.5, 52.2; O=Connor
v. First Court of Appeals, 837 S.W.2d
94, 97 (Tex. 1992); In re Chavez, 62 S.W.3d 225, 228 (Tex. App.CAmarillo
2001, orig. proceeding) (holding that to be entitled to mandamus relief for the
trial court=s failure or refusal to rule on a motion, relator must
have made the trial court aware of the motion and requested that the
trial court rule on the motion). 
Accordingly, relator=s petition for writ of mandamus is denied.
 
PER CURIAM
 
 
PANEL
A: LIVINGSTON, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED:
March 23, 2006
 




   
[1]See Tex. R. App. P. 47.4.